Fish, J.
(After stating the foregoing facts,)- Before a contract can be enforced or a recovery had for a breach thereof, the subject-matter upon which it is intended to operate must be definitely ascertained. The terms of the contract may sufficiently identify the subject-matter, but where they do not, resort may be had to extraneous evidence of identification; parol evidence being admissible to apply a writing to its subject. The subject-matter of the case under consideration is land, but its description is not clearly set out, being as follows: “Commencing about 100 feet from the land-lot line on May-*390son & Turner’s road and extending along said road 420 feet and running back a uniform width to the Sims land.” No land is specified by number of the lot or district. “ Commencing 'about 100 feet from the land-lot line on Mayson & Turner’s road” is exceedingly indefinite. What land lot? What line of the.lot? And in what direction from the line? “ExtendingÁalorig>s'aid road 420 feet and running back a uniform width to the Sims land ” is equally vague. Is the distance of 420 feet along the road in a straight line, or is the road crooked ? While extending back a uniform width from the road to the Sims land, on which side of the road, at what angles did the parallelogram touch the road, and at what angles did it come in contact with the Sims land ? It is apparent that the shape and the quantity could be made to vary almost indefinitely by changing these angles. Therefore, neither the location, identification, nor quantity of the land intended to be conveyed by the contract can be ascertained from the terms with any degree of accuracy. The petition contained no description of the land, or reference to identification, other than that embraced in the contract, and, consequently, extrinsic evidence would have been inadmissible to prove what particular land the parties to the contract had in mind when it was executed. Wherefore we are clearly of opinion that the trial judge committed no error in dismissing the petition upon defendant’s motion.

Judgment affirmed.


Simmons, O. J., and Lewis, J, dissented. The other Justices concurred.